Title: From Thomas Boylston Adams to William Smith Shaw, 13 September 1802
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
13th: Septr. 1802

Accept my hearty thanks for the flattering account your letter contains of my Mother’s promised recovery—It is indeed grateful intelligence and serves to console me under the painful prospect of being obliged soon to fly from this now infected City. You will see, that the Board of health, which in my opinion ought rather to be styled a board of pestilence have at last come out; after being threatened by Duane that he would report if they did not, and they confirm all our terrors respecting the prevalence of the fever.
I may have the pleasure, God willing, of meeting you ere long. Mean time I am / Your’s truly
T B Adams